DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in reply to the response received on 24 March 2022.  
Claims 24 and 34 have been canceled in the response received 24 March 2022. 
Claims 1-20 were previously canceled. 
Claims 21-23, 25-33, and 35-40 have been examined and are currently pending.

Allowable Subject Matter 
	Claims 21-23, 25-33, and 35-40 would be allowable if rewritten to overcome the 101 rejection and the double patenting rejections set forth in this Office Action. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-23, 25-33, and 35-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 21-23, and 25-30 are directed to a system, claims 31-33, and 35-40 are directed to a method.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of location-based selection of content.  Specifically, representative claim 31 recites the abstract idea of: 
receiving, text input from a user client; 
receiving, from the client, location information, wherein the location information is determined by at least one of the client, a content selection service, or another client; 
determining, based on the location of the client and a location of a physical establishment, using a probability the user client visits the physical establishment, to execute a content selection process to select content for presentation; 
generating, a bid modifier based on the probability that the user client visits the physical establishment, an average transaction amount for the physical establishment, and a base bid amount established by a content provider; 
selecting, via the content selection process based on the bid modifier, a content item for the physical establishment; and 
providing, to the client for presentation, the content item selected based on the bid modifier. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 31 recites the abstract idea of location-based selection of content, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recites the steps of receiving input from a user, receiving location information of the client, determining a location of a physical establishment and a probability that the user visits the physical establishment, determining content selection to select content for presentation, generating a bid modifier based on the probability that the user visits the physical establishment, an average transaction amount for the physical establishment, and a base bid amount established by a content provider, selecting a content item for the physical establishment and presenting the content item selected based on the bid modifier to a user, thereby making this a sales activity or behavior.  Thus, representative claim 31 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 31 includes the additional elements of one or more servers comprising memory and one or more processors, via a social networking application, a device, another device on a network with the device, a function executed by the one or more servers, a chat application, and online. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 31 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 31 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 31 is ineligible.
Independent claim 21 is similar in nature to representative claim 31 and Step 2A, Prong 1 analysis is the same as above for representative claim 31.  It is noted that in independent claim 21 includes the additional element of a messenger program. The Applicant’s specification does not provide any discussion or description of a messenger program in claim 21, as being anything other than generic elements. Thus, the claimed additional elements of claims 21 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional element of claim 21 does not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional element of claim 21, considered individually and in combination, does not provide an inventive concept because it merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 21 is ineligible. 
Dependent claims 22-23, 25-30, 32-33, and 35-40, depending from independent claims 21 and 31, respectively, do not aid in the eligibility of the independent claims 21 and 31.  The claims of 22-23, 25-30, 32-33, and 35-40, merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that the additional elements of a microphone (claims 22 & 32), a web page (claims 25 & 35), a digital assistant (claims 26 & 36), and an application programming interface of a navigation program (claims 30 & 40), are recited.  Applicant’s specification does not provide any discussion or description of the additional elements of the dependent claims, as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely  being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 22, 25-26, 30, 32, 35-36, and 40 are directed towards an abstract idea. Additionally, the additional elements of claims 22, 25-26, 30, 32, 35-36, and 40, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 22-23, 25-30, 32-33, and 35-40 are ineligible. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of US Patent No. 11,244,359 B2, hereinafter referred to Patent ‘359, in view of Switzer, N. (PGP No. US 2012/0066065 A1), and Choi, K., et a. (PGP No. US 2015/0302373 A1). 

Patent ‘359 claim
The instant claim

A system for dynamic location-based selection of online content, comprising: 
 
A system for dynamic location-based selection of line content comprising: 

a server comprising one or more processors; 
a content selection service executed by the server to: 

one or more servers comprising memory and one or more processors to: 


receive, via a social networking application, text input from a user of a client device; 
Patent ‘359 does disclose one or more processors and memory (Patent ‘359 Claim 1), and a user client device, Patent ‘359 does not disclose receiving input by the processors and does not disclose a social networking application. Patent ‘359 does not disclose: receive via a social networking application; 

Switzer, however, does teach: 
receive, via a social networking application (Switzer, see: paragraph [0338] disclosing “facilitates users to access and operate computer information” and “input and output mechanisms through which data may pass into and out of a computer”; and see: paragraph  [0393] disclosing “may consolidate transaction data” and “social networking characteristics (e.g., relationships, preferences, activities on social networking websites)”). 

This step of Switzer is applicable to the system of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to selecting online content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent ‘359 to also include the features of  receiving a networking application, as taught by Switzer.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve the customization and prioritization of content presented to a customer (Switzer, see: paragraph [0041]). 
	


identify a location of the client device;

receive, from the client device, location information, wherein the location information is determined by at least one of the client device, a content selection service, or another device on a network with the client device; 
Although Patent ‘359 does disclose location information determined by the client device and a content selection service, Patent ‘359 does disclose a network with the client device. Patent ‘359 does not disclose: 
a network with the client device. 

Switzer, however, does teach: 
a network with the client device (Switzer, see: paragraph [0504] teaching “devices and/or services accessing the portal (143) are connected via communications networks”). 

Patent ‘359 does disclose one or more processors and memory (Patent ‘359 Claim 1), and a user client device, Patent ‘359 does not disclose receiving input by the processors and does not disclose a social networking application. Patent ‘359 does not disclose: receiving by one or more processors and a social networking application.  

Switzer, however, does teach: 
receiving by one or more processors (Switzer, see: paragraph [0338] disclosing “facilitates users to access and operate computer information” and “input and output mechanisms through which data may pass into and out of a computer”) and 
 a social networking application (Switzer,  see: paragraph [0393] disclosing “may consolidate transaction data” and “social networking characteristics (e.g., relationships, preferences, activities on social networking websites)”). 

This step of Switzer is applicable to the system of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to selecting online content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent ‘359 to also include the feature a network with the client device, as taught by Switzer.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve the customization and prioritization of content presented to a customer (Switzer, see: paragraph [0041]). 
	


determine, based on the location of the client device input into a function configured to output a minimum probability of a visit to a physical establishment, the probability that the client device visits the physical establishment; 

determine, responsive to the text input and based on the location of the client and a location of a physical establishment, using a function executed by the one or more servers, a probability the user of the client device visits the physical establishment; 


determine, in response to the probability the user of the client device visits the physical establishment, to execute a content selection process to select online content for presentation via a messenger program; 
Although Patent ‘359 discloses the determining the probability the user of the client device visits the physical establishment, neither the Patent ‘359 nor Switzer teach: 

execute content selection processor to select online content for presentation via a messenger program. 

Choi, however, does teach: execute content selection processor to select online content for presentation via a messenger program (Choi, see: paragraph [0151] teaching “receiving...requesting a detail of at least one selected product” and “transmitting a gift icon corresponding to the at least one selected product” and “using communication application software…includes a Short Message Service (SMS) and a Mobile Instant Messenger  (MIM)”). 

This step of Choi is applicable to the system of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to selecting online content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent ‘359 to also include the feature execute content selection processor to select online content for presentation via a messenger program, as taught by Choi.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve the communication between content providers and customers when selecting online content (Choi, see: paragraph [0007]). 



generate an auction bid modifier based on the probability that the client device visits the physical establishment, an average transaction amount for the physical establishment, and the likelihood of a visit to the physical establishment resulting in a completed transaction; 

generate a bid modifier based on the probability that the user of the client device visits the physical establishment, an average transaction amount for the physical establishment, and a base bid amount established by a content provider; 
Although Patent ‘359 does disclose a bid modifier based on the probability that the user client device visits the physical establishment and an average transaction amount for the establishment, Patent ‘359 does not disclose: 
a base bid amount established by a content provider;  

Switzer, however, does teach: 
a base bid amount established by a content provider (Switzer, see paragraph: [0141] teaching “allow various clients to place bids according to clusters (e.g., to target entities in the clusters for marketing…) [i.e., content provider]”; and see: paragraph [0142] teaching “Various entities may place bids according to the cluster”). 

This step of Switzer is applicable to the system of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to selecting online content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent ‘359 to also include the feature a base bid amount established by a content provide, as taught by Switzer.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve the customization and prioritization of content presented to a customer (Switzer, see: paragraph [0041]). 


select, via a content auction in response to the request for content, an online content item for the physical establishment based on the auction bid modifier, and 

select, via the content selection process based on the bid modifier, an online content item for the physical establishment; and 

provide, via  a network, the online content item to the client device to cause the client device to render the online content item on the client device.

provide, via a network to the client device for presentation via the messenger program, the online content item selected based on the bid modifier. 
Although Patent ‘359 discloses the providing via a network to the client device for presentation (i.e., render), neither the Patent ‘359 nor Switzer teach: presentation via a messenger program. 

Choi, however, does teach: presentation via a messenger program (Choi, see: paragraph [0151] teaching “receiving...requesting a detail of at least one selected product” and “transmitting a gift icon corresponding to the at least one selected product” and “using communication application software…includes a Short Message Service (SMS) and a Mobile Instant Messenger  (MIM)”). 

This step of Choi is applicable to the system of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to selecting online content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent ‘359 to also include the feature execute content selection processor to select online content for presentation via a messenger program, as taught by Choi.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve the communication between content providers and customers when selecting online content (Choi, see: paragraph [0007]). 



Claims 25-26 and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of Patent ‘359, in view of Switzer, N., and Choi, K., et al. 

Claim 25-
Patent ‘359 in view of Switzer, and Choi teach the system of claim 21, as described above. 
Patent ‘359 discloses: 
	where the one or more servers comprising memory and the one or more processors (Patent ‘359, Claim 21 discloses “a server comprising one or more processors; 
a content selection service executed by the server to”) to:  
Patent ‘359 does not disclose: 
provide the messenger program via a web page rendered on the client device. 
Choi, however, does teach: 
provide the messenger program via a web page rendered on the client device (Choi, see: paragraph [0151] teaching “receiving...requesting a detail of at least one selected product” and “transmitting a gift icon corresponding to the at least one selected product” and “using communication application software…includes a Short Message Service (SMS) and a Mobile Instant Messenger  (MIM)”). 
This step of Choi is applicable to the system of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to selecting online content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent ‘359 to also include the feature provide the messenger program via a web page rendered on the client device, as taught by Choi.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve the communication between content providers and customers when selecting online content (Choi, see: paragraph [0007]).

Claim 26-
Patent ‘359 in view of Switzer, and Choi teach the system of claim 21, as described above. 
Patent ‘359 does not disclose: 
wherein the client device comprises a digital assistant.
Switzer, however, does teach: 
wherein the client device comprises a digital assistant (Switzer, see: paragraph [0050] teaching “In one embodiment, the financial transactions are made via an account identification device (141)” and “embodied in various devices” and “mobile phones, personal digital assistants (PDAs)”). 
This step of Switzer is applicable to the system of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to selecting online content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent ‘359 to also include the feature of the client device comprises a digital assistant, as taught by Switzer.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve the customization and prioritization of content presented to a customer (Switzer, see: paragraph [0041]).

Regarding claim 35, claim 35 is directed to a method. Claim 35 recites limitations that are parallel in nature to those addressed above for claim 25 which is directed towards a system. Claim 35 is therefore rejected for the same reasons as set forth above for claim 25.  

Regarding claim 36, claim 36 is directed to a method. Claim 36 recites limitations that are parallel in nature to those addressed above for claim 26 which is directed towards a system. Claim 36 is therefore rejected for the same reasons as set forth above for claim 26.  

Claim 27 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of Patent ‘359, in view of Switzer, and Choi.
Patent ‘359 Claim
Instant Claim 

where the one or more servers comprising memory and the one or more processors to: 
generating, by the content selection service, the auction bid modifier based on the probability of the visit to the physical establishment, a maximum travel value set by the content provider, and a travel value that indicates a spatio-temporal relationship between the location of the client device and the physical establishment of a third-party content provider 




determine, based on the location of the client device, a travel value for the physical establishment that indicates a spatio-temporal relationship between the location of the client device and the physical establishment of a third-party content provider. 


Regarding claim 37 claim 37 is directed to a method. Claim 37 recites limitations that are parallel in nature to those addressed above for claim 27 which is directed towards a system. Claim 37 is therefore rejected for the same reasons as set forth above for claim 27.  


Claim 28 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 15 of Patent ‘359, in view of Switzer, and Choi. 
Patent ‘359 Claim
Instant Claim 
wherein the travel value comprises at least one of:
where the one or more servers comprising memory and the one or more processors to: 
a radius around the physical establishment; or 
a radius around the physical establishment; 
a travel time to the physical establishment; or 
a travel time to the physical establishment; or 
a distance along a path to the physical establishment. 
a distance along a path to the physical establishment. 


Regarding claim 38, claim 38 is directed to a method. Claim 38 recites limitations that are parallel in nature to those addressed above for claim 28 which is directed towards a system. Claim 38 is therefore rejected for the same reasons as set forth above for claim 28.  



Claim 29 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 5 of Patent ‘359, in view of Switzer, and Choi. 
Patent ‘359
Instant Claim 
wherein the function comprises an exponential decay function. 
wherein the function comprises an exponential decay function.


Regarding claim 39, claim 39 is directed to a method. Claim 39 recites limitations that are parallel in nature to those addressed above for claim 29 which is directed towards a system. Claim 39 is therefore rejected for the same reasons as set forth above for claim 29.  


Claim 30 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 19 of US Patent No. 11,244,359 B2, hereinafter referred to Patent ‘359 in view of Switzer, and Choi. 
Patent ‘359 Claim
Instant Claim 
determining, by the content selection service, the location of the client device using location information relayed via an application programming interface of a navigation program executed by the client device. 
determine 
the location of the client device using location information relayed via an application programming interface of a navigation program executed by the client device. 


Regarding claim 40, claim 40 is directed to a method. Claim 40 recites limitations that are parallel in nature to those addressed above for claim 30 which is directed towards a system. Claim 40 is therefore rejected for the same reasons as set forth above for claim 30.  

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of Patent ’359, in view of Switzer, and Choi. 
Patent ‘359 claim
The instant claim

A method of dynamically performing location-based selection of line content, comprising: 
 
A method for dynamic location-based selection of line content comprising: 


receiving,  by one or more servers comprising memory and one or more processors, via a social networking application, text input from a user of a client device; 
Patent ‘359 does disclose one or more processors and memory (Patent ‘359 Claim 1), and a user client device, Patent ‘359 does not disclose receiving input by the processors and does not disclose a social networking application. Patent ‘359 does not disclose: receiving by one or more processors and a social networking application.  

Switzer, however, does teach: 
Receiving by one or more processors (Switzer, see: paragraph [0338] disclosing “facilitates users to access and operate computer information” and “input and output mechanisms through which data may pass into and out of a computer”) and 
 a social networking application (Switzer,  see: paragraph [0393] disclosing “may consolidate transaction data” and “social networking characteristics (e.g., relationships, preferences, activities on social networking websites)”). 

This step of Switzer is applicable to the method of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to selecting online content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of patent ‘359 to also include the features of  receiving by one or more processors and social networking application, as taught by Switzer.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve the customization and prioritization of content presented to a customer (Switzer, see: paragraph [0041]). 
	


identifying a location of the client device;

receiving, from the client device, location information, wherein the location information is determined by at least one of the client device, a content selection service, or another device on a network with the client device; 
Although Patent ‘359 does disclose location information determined by the client device and a content selection service, Patent ‘359 does disclose a network with the client device. Patent ‘359 does not disclose: 
a network with the client device. 

Switzer, however, does teach: 
a network with the client device (Switzer, see: paragraph [0504] teaching “devices and/or services accessing the portal (143) are connected via communications networks”). 

Patent ‘359 does disclose one or more processors and memory (Patent ‘359 Claim 1), and a user client device, Patent ‘359 does not disclose receiving input by the processors and does not disclose a social networking application. Patent ‘359 does not disclose:  a social networking application.  

Switzer, however, does teach: 
receiving by one or more processors (Switzer, see: paragraph [0338] disclosing “facilitates users to access and operate computer information” and “input and output mechanisms through which data may pass into and out of a computer”) and 
 a social networking application (Switzer,  see: paragraph [0393] disclosing “may consolidate transaction data” and “social networking characteristics (e.g., relationships, preferences, activities on social networking websites)”). 

This step of Switzer is applicable to the method of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to selecting online content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of patent ‘359 to also include the feature a network with the client device, as taught by Switzer.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve the customization and prioritization of content presented to a customer (Switzer, see: paragraph [0041]). 
	


determining, based on the location of the client device input into a function configured to output a minimum probability of a visit to a physical establishment, the probability that the client device visits the physical establishment; 

determining, by the one or more processors, based on the location of the client device and a location of a physical establishment, using a function executed by the one or more servers, a probability the user of the client device visits the physical establishment. 


determining, by the one or more processors, in response to the probability the user of the client device visits the physical establishment, to execute a content selection process to select online content for presentation via a chat application; 
Although Patent ‘359 discloses the determining the probability the user of the client device visits the physical establishment, neither the Patent ‘359 nor Switzer teach: 

execute content selection processor to select online content for presentation via a chat application. 

Choi, however, does teach: execute content selection processor to select online content for presentation via a chat application (Choi, see: paragraph [0151] teaching “receiving...requesting a detail of at least one selected product” and “transmitting a gift icon corresponding to the at least one selected product” and “using communication application software…includes a Short Message Service (SMS) and a Mobile Instant Messenger (MIM) [i.e., chat application]”). 

This step of Choi is applicable to the method of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to selecting online content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of patent ‘359 to also include the feature execute content selection processor to select online content for presentation via a chat application, as taught by Choi.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve the communication between content providers and customers when selecting online content (Choi, see: paragraph [0007]). 



generating an auction bid modifier based on the probability that the client device visits the physical establishment, an average transaction amount for the physical establishment, and the likelihood of a visit to the physical establishment resulting in a completed transaction; 

generating, by the one or more processors, a bid modifier based on the probability that the user of the client device visits the physical establishment, an average transaction amount for the physical establishment, and a base bid amount established by a content provider;  
Although Patent ‘359 does disclose a bid modifier based on the probability that the user client device visits the physical establishment and an average transaction amount for the establishment, Patent ‘359 does not disclose: 
a base bid amount established by a content provider;  

Switzer, however, does teach: 
a base bid amount established by a content provider (Switzer, see paragraph: [0141] teaching “allow various clients to place bids according to clusters (e.g., to target entities in the clusters for marketing…) [i.e., content provider]”; and see: paragraph [0142] teaching “Various entities may place bids according to the cluster”). 

This step of Switzer is applicable to the method of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to selecting online content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of patent ‘359 to also include the feature a base bid amount established by a content provide, as taught by Switzer.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve the customization and prioritization of content presented to a customer (Switzer, see: paragraph [0041]). 


selecting, via a content auction in response to the request for content, an online content item for the physical establishment based on the auction bid modifier, and 

selecting, by the one or more processors, via the content selection process based on the bid modifier, an online content item for the physical establishment; and 

providing, via  a network, the online content item to the client device to cause the client device to render the online content item on the client device.

providing, by the one or more processors via a network to the client device for presentation via the chat application, the online content item selected based on the bid modifier. 



Although Patent ‘359 discloses the determining the probability the user of the client device visits the physical establishment, neither the Patent ‘359 nor Switzer teach: 

execute content selection processor to select online content for presentation via a chat application. 

Choi, however, does teach: execute content selection processor to select online content for presentation via a chat application (Choi, see: paragraph [0151] teaching “receiving...requesting a detail of at least one selected product” and “transmitting a gift icon corresponding to the at least one selected product” and “using communication application software…includes a Short Message Service (SMS) and a Mobile Instant Messenger (MIM) [i.e., chat application]”). 

This step of Choi is applicable to the method of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to selecting online content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of patent ‘359 to also include the feature execute content selection processor to select online content for presentation via a chat application, as taught by Choi.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve the communication between content providers and customers when selecting online content (Choi, see: paragraph [0007]). 



Claim 22 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent ‘359, in view of Switzer, N., Choi, K., et al.,  and Harbron, C., et al. (PGP No. US 2002/0188512 A1). 

Claim 22-
Patent ‘359 in view of Switzer and Choi teach the system of claim 21, as described above. 
Patent ‘359 discloses:  
	where the one or more servers comprising memory and the one or more processors to (Patent ‘359, Claim 21 discloses “a server comprising one or more processors; 
a content selection service executed by the server”): 
Although Patent ‘359 discloses one or more servers comprising a memory and the one or more processors, Patent ‘359 does not disclose: 
receive, via the social networking application, the text input via voice input detected by a microphone of the client device. 
Switzer does teach: 
receive, via the social networking application, the input via a microphone of the client device (Switzer, see: paragraph [0035] teaching “the computing apparatus correlates, or provides information to facilitate the correlation of, transactions with online activities of the customers, such as searching, web browsing, social networking”; and see: paragraph [0352] teaching “Peripheral devices (412) may be connected and/or communicate to I/O interfaces (408) and/or other facilities of the like such as network interfaces (410)” and “may be audio devices…microphones”). 
This step of Switzer is applicable to the system of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to selecting online content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent ‘359 to also include the feature receive, via the social networking application, the input via a microphone of the client device, as taught by Switzer.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve the customization and prioritization of content presented to a customer (Switzer, see: paragraph [0041]).
Neither Patent ‘359 nor Switzer teach: 
text input via voice input detected by a microphone; 
Harbron, however, does teach: 
text input via voice input detected by a microphone (Harbron, see: paragraph [0019] teaching “customer system comprises input means for the customer indicating the desired items for obtaining” and “Input means can be any suitable input means for example keyboard for type the desired transaction into a computer [i.e., text input]” and “microphone for example connected to a computer via voice recognition [i.e., voice input detected by a microphone] means, mobile phones…”). 
This step of Harbron is applicable to the system of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to obtaining items and promotion conditions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent ‘359 to also include the feature of text input via voice input detected by a microphone, as taught by Harbron.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve customer driven trading process by improving efficiency in supplying the desired information to consumers (Harbron, see: paragraph [0006]).  

Regarding claim 32, claim 32 is directed to a method. Claim 32 recites limitations that are parallel in nature to those addressed above for claim 22 which is directed towards a system. Claim 32 is therefore rejected for the same reasons as set forth above for claim 22.   

Claim 23 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent ‘359, in view of Switzer, N., Choi, K., et al.,  and Shishido, I., et al. (PGP No. US 2012/0130848 A1). 

Claim 23-
Patent ‘359 in view of Switzer and Choi teach the system of claim 21, as described above. 
Patent ‘359 discloses: 
generate the bid modifier based of the probability that the client device visits the physical establishment and the average transaction amount for the physical establishment (Patent ‘359, see: Claim 1 disclosing “generate an auction bid modifier based on the probability that the client device visits the physical establishment, an average transaction amount for the physical establishment”).
Patent ‘359 does not disclose: 
generate the bid based on a first product and the transaction amount divided by a second product of an expected amount for one or more transactions made at the physical establishment that resulted from placement of third-party content the base bid amount established by the content provider.

Shishido, however, does teach: 
generate the bid based on a first product and the transaction amount divided by a second product of an expected amount for one or more transactions made (Shishido, see: paragraph [0185] teaching “item characteristic value calculation process divides the first rate R1 by the second rate R2 to calculate a division result value (R1/R2), and labels the division result values as the item characteristic value for the base item x”).  
This step of Shishido, is applicable to the system of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to item content selection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent ‘359 to also include the step to generate the bid based on a first product and the transaction amount divided by a second product of an expected amount for one or more transactions made, as taught by Shishido.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to provide an improved way for remote consumers to select digital content online (Shishido, see: paragraph [0004]).  
Neither Patent ‘359 nor Shishido teach: 
transactions made at the establishment that resulted from placement of third-party content and the base bid amount established by the content provider.
Switzer, however, does teach: 
transactions made at the establishment that resulted from placement of third-party content and the base bid amount established by a content provider (Switzer, see paragraph: [0138] teaching “the user (101) may visit a third party website” and “the third party website may allow an advertisement network to present advertisements on portions of the web page”; and see: paragraph [0141] teaching “allow various clients to place bids according to clusters (e.g., to target entities in the clusters for marketing…) [i.e., content provider]”; and see: paragraph [0142] teaching “Various entities may place bids according to the cluster”). 	
This step of Switzer is applicable to the system of Patent ‘359, as they both share characteristics and capabilities, namely, they are directed to selecting online content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent ‘359 to also include the feature a base bid amount established by a content provide, as taught by Switzer.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘359 to improve the customization and prioritization of content presented to a customer (Switzer, see: paragraph [0041]). 

Regarding claim 33, claim 33 is directed to a method. Claim 33 recites limitations that are parallel in nature to those addressed above for claim 23 which is directed towards a system. Claim 33 is therefore rejected for the same reasons as set forth above for claim 23.   

Allowable Subject Matter
Claims 21-23, 25-33, and 35-40 would be allowable if rewritten to overcome the 101 rejection and the double patenting rejection set forth in this office action. 

Prior art consideration: 
	Upon review of the evidence at hand, it is concluded that the totality of evidence in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention. in regards to independent claims 21 and 31, the features are as follows: 
receive, via a social networking application, text input from a user of a client device; 
receive, from the client device, location information, wherein the location information is determined by at least one of the client device, a content selection service, or another device on a network with the client device; 
determine, in response to the probability the user of the client device visits the physical establishment, to execute content selection processor to select online content for presentation via a messenger program. 
generate a bid modifier based on the probability that the user of the client device visits the physical establishment, an average transaction amount for the physical establishment, and a base bid amount established by a content provider; 
provide, via a network to the client device for presentation via a messenger program, the online content item selected based on the bid modifier. 
The most apposite prior art of record includes Switzer, N., (PGP No. US 2012/0066065 A1), in view of Choi, K., et al., (PGP No. US 2015/0302373 A1), Harbron, C., et al. (PGP No. US 2002/0188512 A1), and Shishido, I., et al. (PGP No. US 2012/0130848 A1). Switzer in view of Choi teaches a system for selecting online content. 
Switzer teaches that the system may receive input via a social networking application. Switzer explains that the system facilitates a user through the user of a computing device [i.e., a processor] that processes input and may consolidate data that would include social networking characteristics and activity, such as user input and preferences on a social networking website (Switzer, see: paragraphs [0338] and [0393]).  Switzer also includes that a client device may be connected over a network, such as the internet or communications networks (Switzer, see: paragraph [0504]). Further, Switzer describes that the system allows clients to place bids that are according to a specific target entity, such as a provider of content (Switzer, see: paragraph [0141] and [0142]). 
	Next, the Examiner has relied upon the reference of Choi to teach that a system may allow a user to select content online, displaying the selections on a messenger program or chat application,  such as SMS or an Instant Message program. The user selects a specific product and the icon for the specific selected product is then transmitted via the messenger program, where the icon is then displayed on the user device (Cho, see: paragraph [0151]).  Choi is relevant to the claimed invention as the system of Choi is also directed to a customer selecting online content. 
	The reference of Harbron is relied upon to teach the feature of a customer system that allows input of a customer to be obtained by a keyboard, such as text input from the customer and the may also allow for voice recognition via a microphone that is attached to the computer or user device (Harbron, see: paragraph [0019]). Further, the reference of Shishido was also relied upon to teach the feature of generating a bid based on when the first product and transaction amount is divided by a second product of an expected amount for a transaction made. Shishido goes on to describe that based on the item and specific characteristics of the item, such as a price, is divided by a second value of another product, resulting in a characteristic value for the item in a transaction (Shishido, see: paragraph [0185]).  Shishido is relevant to the claimed invention as the system of Shishido describes selecting items remotely and may calculate value ratings for each item. 
	It is emphasized that the claims as a whole and is asserted that the totality of evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features of receive, via a social networking application, text input from a user of a client device; receive, from the client device, location information, wherein the location information is determined by at least one of the client device, a content selection service, or another device on a network with the client device; determine, in response to the probability the user of the client device visits the physical establishment, to execute content selection processor to select online content for presentation via a messenger program; generate a bid modifier based on the probability that the user of the client device visits the physical establishment, an average transaction amount for the physical establishment, and a base bid amount established by a content provider and provide, via a network to the client device for presentation via a messenger program, the online content item selected based on the bid modifier, as claimed would not have been obvious to one of ordinary skill in the art because any combination of evidence at hand to reach the combination of features as claimed would require substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias and resulting in an inappropriate combination. 
	It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.  




Response to Arguments 

With respect to the remarks regarding the double patenting rejections, the Examiner acknowledges the Applicant’s note that “applicant believes examiner meant to cite to claims 1-14 of U.S. Patent No. 9,489,692”. However, the under further consideration, the Examiner is relying on U.S. Patent No. 11,244,359 B2 for the current double patenting rejections set forth in the Office Action above. 

With respect to the rejections made under 35 USC § 112, the Applicant’s arguments filed on 24 March 2022, have been fully considered and in light of the Applicant’s amendments made to claims, the 112(b) rejections have been withdrawn. 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 24 March 2022, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 10 of the remarks stating that “Applicant respectfully submits that claim 1 is not directed to an abstract idea” and “Claim 21 does not recite a mental process or certain methods of organizing human activity,” the Examiner respectfully disagrees. The claims were analyzed under Step 2A, Prong 1 of the 2019 PEG and recite an abstract idea of location-based selection of content. The abstract idea falls into the enumerated sub-grouping of a certain method of organizing human activity and is directed to a sales activity or behavior because the claims specifically recite the activities of receiving input from a user, receiving location information of the client, determining a location of a physical establishment and a probability that the user visits the physical establishment, determining content selection to select content for presentation, generating a bid modifier based on the probability that the user visits the physical establishment, an average transaction amount for the physical establishment, and a base bid amount established by a content provider, selecting a content item for the physical establishment and presenting the content item selected based on the bid modifier to a user. Therefore the Examiner maintains that the claims do recite an abstract idea that falls into the enumerated sub-grouping of a certain method of organizing human activity, directed to a sales behavior or activity. 
In response to the Applicant’s arguments found on pages 10-11 of the remarks stating that “Claim 21 integrates any alleged judicial exception into a practical application” and “Applicant respectfully submits that independent claim 21 is a ‘practical application’ for improved determination of location-based selection parameters in content auctions,” the Examiner respectfully disagrees. The claims were analyzed under Step 2A, Prong 2 and the additional elements recited do not integrate the abstract idea into a practical application. Representative claim 31 recites the additional elements of one or more servers comprising memory and one or more processors, via a social networking application, a device, another device on a network with the device, a function executed by the one or more servers, a chat application, and online. The additional elements are recited in a generic or general manner and are not sufficient to integrate the abstract idea into a practical application. For example, paragraph [0003] of the instant specification recites: 
-1-“Atty. Dkt. No. 098981-6205The method includes receiving, at the one or more processors, data indicative of the likelihood of a user that has entered a physical establishment completing a transaction. (GGL-0132USCN)The method also includes receiving, at the one or more processors, data indicative of an average transaction amount for the establishment. The method further includes receiving, at the one or more processors, data indicative of an expected return on investment (ROI) for a transaction made at the establishment that resulted from the placement of third-party content. The method additionally includes receiving, at the one or more processors, a base bid amount for a content auction. The method also includes calculating, by the one or more processors, a content placement cost associated with an average transaction for the establishment using the average transaction amount for the establishment…”

In this case, the additional elements are described in a general manner and are merely applying the abstract idea to a general purpose computer and would not integrate the abstract idea into a practical application. 
	With respect to Applicant’s arguments regarding the claimed invention “is a ‘practical application’ for improved determination of location-based selection parameters in content auctions,” the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. Although the claims include computer technology such as one or more servers comprising memory and one or more processors, via a social networking application, a device, another device on a network with the device, a function executed by the one or more servers, a chat application, and online, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of location-based selection of content. The claimed process, while arguably resulting in improvements in the determination of location-based selection of content, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve location-based selection of content, e.g. commercial process. As such, the claims do not recite specific technological improvements. 
In response to the Applicant’s arguments found on page 11 of the remarks stating that “Applicant submits that claim 21 recites significantly more than any alleged abstract idea under step 2B even if it is assumed for the sake of argument that claim 21 is directed to an abstract idea,” the Examiner respectfully disagrees. Under Step 2B of the 2019 PEG, the claims do not recite significantly more than the abstract idea itself. Even when considering the amended features, the additional elements, considering individually and in combination, are recited in a generic or general manner, and are used to apply the abstract idea to a general computing environment. Therefore, the claims do not provide an inventive concept and would not provide significantly more than the abstract idea itself. 
In response to the Applicant’s arguments found on pages 11-13 of the remarks stating “Similar to Example 21 of the Eligibility Examples, and allegedly abstract idea recited in claim 21 is integrated with additional limitations as an ordered combination such that the invention of claim 21 as a whole amounts to significantly more than simply ‘organizing human activity by managing personal behavior or relationships or interactions between people.’ The claimed invention addresses the Internet-centric challenge of ‘suggest[ing] a bid amount to a third-party content provider that uses location-based selection parameters in content auctions” and further “they solve an Internet-centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings,” the Examiner respectfully disagrees. The Examiner would like to point to the October 2019 Update to the Revised Patent Subject Matter Eligibility Guidance, that gives examples, which are used in conjunction with the 2019 PEG and are only hypothetical and exemplary in nature. The examples are not intended to be illustrative of the claim analysis under the 2019 PEG and the examples should not be interpreted based on the fact patterns set forth, and is stated that other fact patterns may have different eligibility outcomes. Nonetheless, Claim 2 of Example 21 addresses issues regarding a stock quote alert subscription service where subscribers receive customizable stock quotes on their local computers from a remote data source. At the time of the invention, the challenge was related to “attempting to notify a subscriber whose computer was offline…at the time of the alert” because of the time sensitive nature of stock quotes (see 101 Examples, July 2015 Update). The issues of prior methods were addressed by the claimed invention by providing the subscriber preferences, such as the preference of a preferred format of an alert, as well as the schedule for transmission of a time and date that alerts are preferred to be sent. Next, the method consisted of a server that could compare received stock quote information “to the stored stocks of interest and stock price threshold preferences to determine which stock quotes to drop and which to further process”. The quote alert is built containing the filtered stock information and a universal resource locator. Data blocks were then used based on the format of the alert preference that was indicated by the subscriber and alert is received by the subscriber via a computer, which would automatically launch the application to allow a subscriber to view the alert and further view stock quote information in greater detail. (see 101 Examples, July 2015 Update).  Although some of the limitations, when considered individually, did not amount to significantly more, the combination of the features and limitations amounted to significantly more than the abstract idea itself because the claimed invention was considered to be an Internet-centric solution by alerting subscribers when they were not online. The issues that were addressed were a technical solution that was necessarily rooted in computer technology, similar to the case of DDR Holdings, and therefore the claims recited unconventional steps that “confine the abstract idea to a particular useful application.” (see 101 Examples). 
In contrast to the claims in Example 21 and in contrast to DDR Holdings, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. For example, determining a location-based selection parameters for location-based selection of content. The present claims merely employ computing elements to facilitate the implementation of the abstract idea. As such, unlike Claim 2 of Example 21 and DDR Holdings, the claims do recite significantly more than the abstract idea, are not necessarily rooted in computer technology (i.e., are not Internet-centric), and still would “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Therefore, the Examiner maintains that the claims do not recite significantly more than the abstract idea and maintains the 101 rejection. 

4842-2661-1402.1With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 24 March 2022 have been fully considered. The Examiner has stated reasons for allowable subject matter regarding the prior art rejection. The claims would be allowable for the reasons given in the Office Action above, if the claims were rewritten to over the 101 rejection and double patenting rejections, as stated above. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625